               Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 1 of 67




                           3ifn    tKniteb States; Bisstntt Conrt
                           for t|ie ^ontfiem Bioitrtct of ^ejirsia
                                    ilintns(ititcit IBtlitOion

              STACY MILLER,

                     Plaintiff,
                                                              No. 2:11-CV-144
                     V.



              CITY OF DARIEN, DONNIE HOWARD,
              RYAN ALEXANDER, AND ARCHIE
              DAVIS,

                     Defendants.


                                                ORDER


                     Before the Court is Defendants the City of Darien, Donnie

              Howard,     Ryan Alexander,   and Archie    Davis's Moti on for   Summary

              Judgment. Dkt. No. 53.    This Motion has been fully briefed and is

              ripe for review. For the following reasons, Defend|ants' Motion is
              granted in part and DENIED in part.

                                             BACKGROUND


                I.      Factual Background

                     This case concerns the employment of Plaintiff Stacy Miller

              with the Darien Police Department          C'DPD") and he r relationship

              with her co-worker and fellow DPD investigator, Kc rone        Robinson,


              In January 2012, Miller, a white female, was provi sionally hired

              by the DPD, which was led by Defendant Chief Donnie        Howard. Dkt.


              No. 53-2 f 1; Dkt. No. 58-2 at 5. Though Miller had no prior law


A0 72A
(Rev. 8/82)
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 2 of 67



enforcement       experience      at the      time    she    was    hired,    she    had    a

master's degree in criminal justice from Armstrorg Atlantic State

University, and she underwent preliminary trainin|g at the Georgia
Peace Officer Standards and Training Course. Dkt                       No. 53-2; Dkt.

No. 58-1 at 11. After completing her training. Mil er began working

for the DPD as a patrol officer. Dkt. No. 53-2 f 3. In May 2014,

after having worked in patrol for approximately two years. Miller

was transferred to the Criminal Investigations                        ivision       {^^CID")

where she worked under Defendant Ryan Alexander.                     Dkt. No. 60-1 at


1,    5    3.   Approximately      two      years   later,    she    w as    promoted      to

Sergeant.        However,     over    the      next   several       months.     Miller's

relationship with the department became increasingjly hostile, and

she ultimately accepted a position elsewhere.

     A. Relationship with Korone Robinson and alleged                   discrimination


          based on Race


          At some point during her tenure with the DPD, Miller began a

romantic relationship with Korone Robinson. See Dkt. No. 53-2 SI 40;

see    also     Dkt.   No.   33   5   45.    Robinson   was    an    Alrican-American

investigator with the CID, who also worked under J^lexander. Dkt.

No. 53-2 SI 40, 42; see also Dkt No. 33 SI 2. During their time at

the CID, Robinson and Miller were the only investig;ators in their

unit. See Dkt No. 58-7 at 149.


          The   timeline     of   Miller's     relationship         with    Robinson       is


disputed. Miller acknowledges that by August 2015                           Robinson    had
    Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 3 of 67



asked her to move in with him, dkt. no. 53-2 1 47, and that the

two were in a sexual relationship by at least 03tober 2015, id.

SI 40. Defendants aver that the relationship began much earlier. In

September     2015,    Robinson         sent    a   text   messag|e    to     Alexander

requesting a weekend off because he was ^'[t]aking                her out of town'


for an anniversary trip. Dkt No. 58-1 at 151. This, according to

Defendants, would place the beginning of Robinson's relationship

at September 2014. Dkt. No. 53-2 SI 42. Miller stated, however,

that Robinson may have been dating a woman named Amanda at the

time of that text message. Dkt. No. 60-1 at 16, SI <3; Dkt. No. 58-

1   SI   32. She did   not recall having ever taken               a   vacation       with


Robinson.     Dkt.   No.   58-1    at   34.    But Alexander    tes;tified     that    he


specifically remembers Robinson and Miller dating                     in the    Fall of


2014 because he recalled Miller dying her hair red in response to

Robinson broadcasting that he was attracted to resdheaded women.

Dkt.     No. 53-2 SI 50. Howard testified that he lea rned about the

relationship in January or February of 2015. Dkt. ^ o.                      53-2 SI 51.


         Irrespective of the factual disputes regarding this timeline,

Miller     alleges    that   she    was treated        unfairly   bbcause       of    her


interracial relationship with Robinson. The parties agree that at

some point Alexander issued an order restricting                       Robinson       and


Miller from riding together in their work vehicle                       Dkt    No.   53-2


SI 57. However, the timing and nature of Alexander'                     directive is


unclear.
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 4 of 67



     When Howard first learned about the relationship in January

or February of 2015, he contacted Brett Cook, the Darien City

Manager, who advised Howard that he could use his discretion in

determining whether to separate Robinson and Miller. Dkt. No. 53-

2    51-53; see Dkt. No. 58-8 at 309-10. Alexander-at that time a

close friend of Robinson—persuaded Howard to al low Robinson and

Miller to stay together. Dkt. No. 53-2 5 54. A document dated April

13, 2015 suggests that despite his desire to h ave           Robinson   and


Miller remain co-workers, Alexander told Robinson and Miller not

to ride in the same vehicle without prior ^'approv al." Dkt. No. 58-

1 at 152. It also documented that Alexander gave verbal counseling

to both Robinson and Miller for riding together bn April 10, 2015

without     his   authorization.   Id.   Moreover,    ir)   January   2016,

Alexander issued a verbal order to Robinson and Miller, his only

CID investigators, that they were not to travel iri the same vehicle

while on duty. Id. 5 55; Dkt. No. 58-7 at 148. In a subsequent

deposition, he explained his reasoning, stating.

     [W]e were a two-man investigative unit, a ad I didn't
     want something to happen and both of my investigators be
     in one car at one spot and I had to wait fo:: them to go
     to the office, swap vehicles and get to where they needed
     to be.       . And the number two reason.       . w4s I did not
     want something to be occurring with both of them in the
     same vehicle, and instead one of them han dling their
     duties at the time, be worried about protecti ng the other
     one.



Dkt No. 58-7 at 149; see also Dkt. No. 53-2 5 56.
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 5 of 67



        Despite Alexander's directives, Robinson anc Miller continued

to ride in the same vehicle without permission. Dkt. No. 53-2

      58-60,    64.   Robinson,     believing    Alexander's      orders    to    be


unlawful, chose to deliberately disregard their                   Dkt.   No.    53-2


55 58-60. Miller, on the other hand, often relied on apparently

false    representations by Robinson           that he   had   permission       from

Alexander for the two to ride together. Dkt. No. 53-2 55 58-60;

Dkt    No.     58-1   at   39-40,   47.   On   some   occasions    Miller      tried


unsuccessfully to contact Alexander to request pe rmission to ride

with Robinson; however, she often found Alexanc er inaccessible.

Dkt. No. 58-1 at 47-48. According to Miller, Alexander was often

'nonexistent," being out of contact for extended periods of time.

Id. at 49.


       Alexander continued to warn Miller and Robinson to heed his

instruction but averred that he was simply ^^laughed off." Dkt. No.

53-2 5 66. On one occasion, Howard observed the twc riding together

during the workday in Glynn County, outside DPD jurisdiction. Dkt.

No. 53-2 5 74. Though Miller acknowledges this may have been true,

she believed that the two could have been on their way to the gym,

which she argues she was permitted to do during t le workday. Dkt.

No. 58-1 at 48-50. Defendants deny that DPD permi1:ted officers to

use outside exercise facilities during the workday. Dkt. No. 59

5 10.
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 6 of 67



     B. Other Evidence Relevant to Defendants' alleged Discrimination

       Miller    alleges   that,   in   addition     to   the    aforementioned

evidence    of   racial    discrimination       related   to    her   interracial


relationship with Robinson, she also experienced other instances

of racial discrimination, as well as gender discj^imination.
       1. Evening Shift and Evidence Room

       First, Miller alleges that as an investigatdr, she was given

certain    arbitrary   and    unreasonable      assignments      that      her   male


counterparts were not asked to complete. For example, at some point

while Miller was working for the CID, Alexander asked her to work

an evening shift from 4:00 P.M. to midnight Dkt. No. 58-1 at 52,

154. Alexander did not give Miller an explanation flor transitioning

her to this shift, and Miller testified that she                had   never heard


of    an   investigator     working     night    shift    unless      a     separate
investigative team was working during the day. Dkt. No. 58-1 at

51-52. Miller ultimately found it impracticable to work the evening

shift because some of her duties required her to interact with

institutions that were only open during the day, sgch as the bank,

the judiciary, and the district attorney's office                 Id. At 52. In


her deposition. Miller testified that she could not accomplish her

necessary day-time duties and work a full night stjiift                   because of


the department's opposition to overtime. See Dkt. lo. 58-1 at 52.

Accordingly, Miller continued to perform her day-time                     duties   in


contravention of Alexander's request. Id.; Dkt. No. 53-2 f 81. She
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 7 of 67



conceded that though she occasionally worked a later shift than

her traditional day-time shift, she never complet ed a full evening

shift. Dkt No. 58-1 at 53-54; Dkt. No. 53-2 ^ 81

      On a separate occasion, Alexander asked Miller to implement

a scanning system in the evidence room. Dkt. No. 53-2 ^ 82; Dkt.

No. 58-1 at 154, 157. Because department policy fdrbid individuals

from working alone in the evidence room, Alexandei" asked Miller to

coordinate with Frank Williams, a part-time employ ee, to work with

her on the project. See Dkt. No. 58-1 at 54, 86-87, 157. Miller

alleges that because of Williams's busy schedule —and               due   to   her


lack of authority over Williams—she was unable to consistently

schedule times to meet with him to work in the evidence room. Id.


At 54-56. Though Miller met with Williams on one occasion, and he

helped   her clean and organize the evidence           room, Williams had

canceled on so many occasions that Miller aditijitted                that      she


eventually gave up trying to complete the project              Dkt. No. 58-1


at 56, 157.

      2. Vehicle Assignments

      Miller also contends that during her time at t he CID, she was

routinely issued vehicles that were either inferior                to those    of


her   male   employees   or   inadequate     to   perform    the   job    of   an

investigator.    According    to   Miller,   an   adequate    investigator's

vehicle should be unmarked and contain an inconspicuous set of

lights and sirens, along with a radio. Dkt. No.               58-1 at 85-86.
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 8 of 67




Though   Defendants   acknowledge   that   Miller's   -vehicles   did    not

always meet these criteria, they allege that the; DPD distributed

vehicles reasonably and in accordance with respurces that were

available at the time.


     According to Miller, when she began working for the CID, she

was assigned an unmarked 2006 Chevrolet Impala. Okt. No. 53-2 SI 31;

Dkt. No. 58-1 at 162. Though her predecessor had been driving an

unmarked Charger, this vehicle was transferred         to   the   Mclntosh


County Sheriff's Office after she took over the position.         Dkt. No.


58-1 at 162. In August 2015, Miller was involvec. in an accident

with the Impala for which she was not at fault. Dkt. No. 53-2 SI 31;

Dkt. No. 58-1 at 162. She alleges that all the seized vehicles

that the DPD had available were sold, and she was instead assigned

a marked 2007 Crown Victoria K-9 patrol car. Dkt. l^o. 58-1 at 162.

This vehicle, according to Miller, ^Vould be considered the worst

vehicle the department owns." Id. Though Defendants contend that

the DPD had no other fully-equipped vehicles avail able for Miller

to use at the time, dkt. no. 53-2 SI 33, Miller a Lieges that the

department had an older—though albeit unequipped—Tahoe or Suburban

that would have been more appropriate for her use;, see dkt. no.

58-1 at 84-85.


     In February 2016, Miller filed a formal grie vance           with   the


DPD complaining about, inter alia, her inadequate ■Vehicle. Id. at

159-65. Shortly after she submitted her grievance, s le was assigned



                                    8
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 9 of 67



an unmarked Tahoe. Id. at 85. Though she believ ed               the    Tahoe    was


eventually fitted with a radio, she never received a set of lights

or sirens. Id. at 84-85. The parties dispute whethsr a newer seized

Audi vehicle was available for Miller's use at thai: time. According

to Miller, the paperwork was completed on the vehicle, but her

request to use the vehicle was nonetheless denied. Id. at 85. She

alleges that the Audi was later assigned to Robert Keith, a male

CID investigator.     Id.   Defendants contend       that Howard,        who     had

authority to assign vehicles for the department, was originally

undecided   about   whether   the   Audi   should   be   sold.   Dkt.    No.    53-2


SI 36; Dkt. No. 58-1 at 17. During that time, Howard                    drove    the


vehicle because a recent shoulder surgery rendereld him unable to

get in and out of his truck. Dkt. No. 58-2 at 17. Defendants assert
that by the time Howard's shoulder had recovered, he had learned

that Miller was seeking a job elsewhere and therefore assigned the

vehicle to Keith, who was her replacement. Dkt. Nc^. 53-2 SI 37-38;
see Dkt No. 60-1 at 13, SI 84. But Miller challenges this timeline,

asserting that she had not given notice of her inte nt             to leave the


department until after Keith had been assigned the               Audi. Dkt. No.


58-1 at 84; Dkt. No. 60-1 at 16, SI 38.

     3. The Long Gun

     Next, Miller alleges that the DPD refused t<b assign her a

^^long gun" despite assigning all similarly situated male officers

with such   a   weapon. Specifically, in August 2012,              while still
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 10 of 67




working as a patrol officer, she was appointed to the Special

Response Team      C'SRT"), which included officers            from      DPD and the


Mclntosh    County      Sheriff's   Department      who    would    assist      either

agency in executing search or arrest warrants, dkt. No. 33 SI 30.

According to Miller, every DPD officer on the SRT, excepting her,

was issued a long gun. Id. SI 36.

       Defendants dispute this contention. They ^llege that long

guns were not issued to every officer on the SRT and that many of

the    officers   who   Miller   assumed    had   been    issuec   long guns were

actually carrying personal weapons that they had qualified to use

in the SRT. Dkt. No. 53-2 SI 14-15. According to Defendants, the

police department retained only four long guns to distribute among

fifteen to eighteen members of the SRT. Id. SI 17. They allege that

while an M-4                                        , Miller lost a
                  rifle became available at one time,

formal '"shoot-off" for the weapon to Bobby Gault, a fellow SRT

member. Id. SI 18-19; Dkt. No. 58-2 at 42. They                    further     contend


that    Miller    later   purchased   her    own    M-4    that    she    eventually

qualified to carry on SRT. Dkt. No. 53-2 SI 21.

       Miller concedes that she is not aware how mjany officers on

the SRT may have been carrying their own guns. D kt.                     No.   60-1 at


14, SI 15. She does dispute, however, that she lost                a formal shoot-


out for the M-4 to Bobby Gault. Id. SI 19. Instead, she asserts

that she had a friendly informal competition wit h                   Gault     over   a


pistol, that she admittedly lost. Dkt. No. 58-1 at                  94. She states




                                       10
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 11 of 67




that subsequently ^'they just decided to give him bhe M-4 as well."

Id.   She   admitted,    however,   that   ^'[t]here   couJ.d    have    been"    a

competition for the M-4, but she did not remember. Id. at 95. She

did   recall another     competition   between   her    def>artment      and the

sheriff's office where she alleges that she '"out-shot" everyone in

her department. Id. at 95. She admits that she "[p]robably" bought

her own M-4 and began carrying it while she was on the SRT. Id. at

95-96.


      4. K-9 Training

      In addition.      Miller alleges that she        was   deprived of the

opportunity to fully participate in K-9 training                because   of    her


gender. Dkt. No. 33 SI 37. Specifically, she co ntends that she

volunteered to wear a "dog biting suit" to allow tpe police dog to

practice precision moves. Id. However, when Howard learned that

Miller was participating in training, he ordered her to stop

because of her size and gender. Id.

      Defendants concede that Howard ordered the de partment not to


permit Miller to use the dog suit but allege tha:                the    order   was


exclusively related to Miller's size, rather than I er gender. Dkt.

No. 53-2 SI 22-30. According to Defendants, the onl^ dog bite suits

owned by the DPD are size large. Id. SI 22. At on(5 point, Howard

saw a video that had been posted online by one c^f his officers

depicting Miller participating in dog-bite trainintj. Id. SI 24. In

the video, Howard noticed that when the dog bit Miller's left arm.


                                     11
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 12 of 67




a portion of the suit pulled away, exposing Mille r's                   shoulder. Id.


As a former K-9 handler, Howard was concerned that if the dog had

transitioned      to    another     bite,    it   could   have    bitten           Miller's


uncovered    shoulder.      Id.     SI    25.    Accordingly,     Howard           informed


officers in the unit that Miller should not be pajrticipating in K-

9 training. Id. SI 26-27.

       Moreover,       Defendants    introduce        evidence    that        Miller     is

objectively smaller than other officers deemed to<b small to safely
participate in K-9 training. Specifically, How ard acknowledged

that he, a five-foot, five-inch male, is too shor t to wear any of

DPD's dog-bite suits. Dkt. No. 53-2 SI 23; Dkt.                       No.   58-2    at   49.


Because of his height, the suit slides underneath                     his feet when he


tries to move backwards. Id. Howard also forbade Austin Sanchez,


a five-foot-six, one-hundred and twenty-one pouijid officer, from

wearing the dog-bite suit . Dkt. No. 53-2 SI 30. In contrast. Miller

is only five-foot-two and one-hundred and twenty                  oounds. Id.


       Miller does not challenge Defendants' allegat ion                    that the DPD


only    retains    large     dog-bite        suits,     dkt.     no         58-1    at    90


(acknowledging that she is not aware of the size of the DPD dog-

bite suits), and she could not specifically identify anyone at DPD

of her stature who was permitted to wear the suitjs, id. at 90-91
(identifying only Will Jennings as comparable to                      her in size but


acknowledging that Jennings weighed more than hei and expressing

uncertainty about        whether     he   actually     wore the       suit).       She   did



                                            12
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 13 of 67




state, however, in her February 2016 grievance po the DPD, that

Howard advised her not to wear the dog bite suit because ^^we take

care of our         women." Id. at 163. She acknowledged in a later

deposition that Howard had also expressed concern about the suit

not fitting properly due to her size. Id. at 91-92.

       5. Pay, Work Duties, and Promotions

       Finally, Miller alleges discrepancies in paly, work duties,

and promotions between herself and her male couni:erparts. First,

Miller asserts that both her CID predecessor, Nic c Roundtree, and

her successor, Robert Keith, were both paid more                   than   her at the


beginning of their tenure with the CID. Dkt. No. $3 SI 40; Dkt No.

58-1 at 70-71; see also Dkt. No. 59 SI 3. She also alleges that she

did    not   have    the    benefit    of   an   assistant,     unlike     Keith   and


Roundtree. Dkt No. 58-1 at 71, 85. Defendants a cknowledge that

both Roundtree and Keith made more than Miller                   w hen    starting at

the CID. Indeed, while Miller had a starting pay df $13 per hour,

Roundtree was paid $15.91 per hour and Keith was pajld $18 per hour.
Dkt. No. 59 SI 2, 5. But Defendants also introduc 3 evidence that

both Roundtree and Keith had significantly more                    law    enforcement


experience than Miller. According to an affidavi,t from Howard,

when   starting      with    the   DPD,     Roundtree   and     Kei h    already   had

approximately        ten     and      twenty-five       years     cf      experience.




                                            13
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 14 of 67




respectively. Dkt No. 59 SI 3.^ Though Miller acknowledges that she

may have had less experience than these individuals, she asserts

that she had more education than anyone in her division. Dkt. No.

58-1 at 72 (suggesting that she was not aware of a|ny others in her
division with a master's degree).

       Next, Miller contends that during her time at the DPD, Joe

Creswell      and       Aaron   Turner,       who each         had   less experience,          were

promoted above her to Corporal. See Dkt No. 58-1 at 162; See also

Dkt. No. 60-1 at 4, SI 24. Defendants acknowledge t tiis is true, but

they note that both Turner and Creswell's promotions were a change

in title only, rather than a raise, Dkt. No. 53-2 SI 6, a fact which

Miller does not dispute. Furthermore, Defendants                              contend     that   a


comparable        promotion        to    corporal          would     not   halve    led   to    any

substantive changes in Miller's authority as investigator because

there was no one else in the CID for her to supervise. Dkt. No.

52-2 SI 7; see also Dkt. No. 58-1 at 86. Miller challenges this

contention, asserting that there were two part-time individuals in

the CID that she would have overseen had she receiv ed a promotion.


Dkt. No. 60-1 at 14, SI 7; Dkt. No. 58-1 at 87-88.

       Finally,          Miller    asserts          that    though      she   was    ultimately

promoted to Sergeant, the promotion did not actually increase her



1 Miller also stated in her deposition that Robinson and Alexander made more
than   her   at   the   CID.    Dkt.   No.   58-1   at   71.   Miller   admitted,   however,   that
Alexander outranked her at the CID. See id. (indicating tha-; Alexander was a
lieutenant). The parties do not provide any evidence of Robinson's salary or
his years of experience in law enforcement at the time he was hired by the CID.


                                                    14
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 15 of 67



rank in any way that would be recognized by her peers. Dkt. No.

58-1 at 88-89; Dkt. No. 60-1 at 4, SI 26. Milleij-'s testimony on
this point is somewhat ambiguous. However, she stsems to complain

that the DPD does not technically recognize the title of Sergeant

for an investigator. See Dkt. No. 58-1 at 88-89. As she explains,

     kind of took it as like, you know, you're promoting me but it's

kind of a slap in the face because nobody is going to actually

call me sergeant." Id. at 89. Nevertheless, Defer dants                note that


Miller's promotion did come with a pay raise to $1^ per hour, dkt.

no. 53-2 SI 13, which is the same amount that Turn er and Creswell

made when they received a comparable promotion, dkt. no. 59 SI 2.

     C. Miller's Reprimand, Promotion, and Resignation

       On February 3, 2016, Alexander—who was still Miller's CID

supervisor—^met with Miller to discuss certain i 3sues regarding

her performance. Dkt. No. 53-2 SI 73. The soon-to-b e acting Darien

City Manager, Defendant Archie Davis, was also present at the

meeting. Dkt. No. 53-2 SI 84; see also Dkt. No. 53-2             SI 93; Dkt. No.


58-3    at    7.   According   to    an   unsigned   record    cf    the    meeting

introduced      by   Defendants, Miller        was formally    r eprimanded for

three alleged infractions, including 1) continuing               to ride in the


vehicle with Robinson without Alexander's permission; 2) failing

to     work   on     the   evening   shift     consistent     with   Alexander's

instruction; and 3) failing to implement a scannind system in the

evidence      room consistent    with     Alexander's instruc':ion.        Dkt.   No.



                                          15
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 16 of 67



58-1 at 154-55. According to the record, Alexandeir advised Miller

that while these infractions could merit termination, he instead

intended to demote her to the patrol division.           at 155. During

the meeting. Miller requested an ''Equal Employiaent Opportunity

Complaint." Id. Following the meeting, Davis spoke with Howard,

and the two determined that, rather than transfeirring Miller to

patrol, she should remain in the CID under the command of Anthony

Brown, see dkt. no. 53-2 SISI 84-86, another lieutenant with the

DPD, dkt. no. 58-4 at 7-8.

     On February 10, 2016, Miller met with Davis and Brown at which

time Miller was informed that she was being transferred to Brown's

command. Dkt. No. 53-2 ^ 88. During the meeting. Miller was advised

that she would still be able to take a previously scheduled nine-

day vacation and a two-week training course that sh^      had been asked


to attend. Id. 5 91-91. She was also advised that she was in line

for a promotion and that her February 3, 2016 wri.tten reprimand

would be   removed from   her   record if six   months elapsed   with no

further disciplinary problems. Id. SI 92-93. Finally, Davis and

Brown offered to assist Miller in obtaining her own vehicle, which

she did not have at the time. See id. SI 89. In th0 months after


the meeting. Miller concedes that the promises ma(ie during that

meeting were fulfilled. Dkt. No. 53-2 SI 97. Specifically, Miller

was promoted to Sergeant with a raise to $16 per hour, dkt. no. 59

SI2, and she was permitted to take her nine-day vacation, as well



                                   16
  Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 17 of 67



as attend the training program dkt. no. 53-2 5 99. Her written

reprimand was also removed after six months. See              Dkt. No. 58-3 at


36.


       Shortly after the February 10 meeting, Mille r filed a charge

with the Equal Employment Opportunity Commission               ("^EEOC"). Dkt.

No. 53-2 SI 94. In the form document dated February            1, 2016,- Miller

checked    boxes    indicating    that    she    believed      she    had   been


discriminated against in her employment on the b sis of sex and

that she experienced retaliation. Dkt. No. 58-1 at 158. She also

checked the box for •''^Other," specifying, ^'Equal Eay Act" in the

margin. Id. In her charge. Miller alleged that despite having been

a ^'good employee" during her tenure with the DPD, she had learned

in 2014 that she was being paid less than newly hired officers. In

2015, she reported that she had complained to Alexa nder about the

pay discrepancy, as well as discrepancies in her training and

vehicle assignments. She stated that nothing has bejen done about

this complaint. She further indicated that after havLng issued her

complaint, she had been demoted from her investigato:j:           position and

told that she could no longer use her city vehicle for personal

use. Id.


       Over the next several months. Plaintiff had            several meetings


with   various     Darien   officials,    including    Davis,     Howard,   and

Alexander.   See    generally,   Dkt.    No.   61.   Miller   suifreptitiously

recorded many—though not all—of these meetings. Dkt                  No. 58-1 at




                                    17
  Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 18 of 67




100-01; Dkt. No. 60 at 4. It is not clear when the first meeting

occurred. According to Defendants, Davis first chose to meet with

Miller following a June 2016 call from an EEOC investigator, who

advised Davis that the city's response to Miller's EEOC charge was

due shortly. Dkt. No. 53-2. This prompted Davis to meet with Miller

because he had previously been under the impress ion            that   Miller


intended to drop the charge. Id. 1 103-104. Howev er, transcripts

of Miller's recorded conversations show that Miller met with Davis

and Howard as early as March 29, 2016 and again with Davis on March

31. See Dkt. Nos. 61-1,61-2. At the conclusion of this meeting.

Davis informed Miller that, according to the city's attorney, one

way to resolve the EEOC dispute would be for Miller to draft a

letter stating ^^whatever it is that exonerates Ryan and the Chief

from anything that was said in [her] grievance," and that Howard

would ''write a letter stating that, because this wh ole process is

over with now. . . no repercussions on [Miller] in any way can be

brought about." Dkt. No. 61-1 at 105. He further proposed that

Alexander   would   draft   a   letter    stating   that "the   letter   from

[Miller] satisfies him, and that he will take no action against

[Miller] at all as far as legal stuff. . . in the future." Id.

     Miller alleges that at some point the meetings began to take

a more threatening tone. See Dkt. No. 60-1 at 11, i 69. For example,

during a meeting on March 31, Davis told Miller,                you put me,

[Alexander], and [Howard] up on the spot, which mean s we're going



                                     18
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 19 of 67




to have to fire back." Dkt. No. 61-2 at 29. He later stated, ^MY]ou

know [Howard]. You think you put his back agairist the wall that

he's going to cave for that EEOC guy?" Id. at 9^. Moreover, in a
separate, presumably unrecorded meeting. Miller a Lieges that Davis

told her that ^^he was going to go around the entiie department and

have everybody else write a statement contradicting what [she]

said at [her] grievance and . . . would have to get [the] GBI

involved and . . . negate what [she] was saying.                Dkt. No. 58-1 at


100. Though Defendants admit that Davis did comment on getting the

GBI involved, they characterize his statement as threatening to

bring in the GBI                there were contradicting statements." Dkt.

No.    53-2   SI   108    {emphasis    added).   Davis    claiins    that   Brown,

Alexander, Howard, Korone, and Miller had all a ivised him that

there were false statements in the EEOC charge. Dkt. No. 58-3 at

41. Eventually, Miller began to feel ''like the whole department

was trying to falsify everything that [she] was saying. Like they

were all going to come together and say this isn': happening and

she's just making this up. . ." Dkt. No. 58-1 at 101.

       On June 15, 2016, Miller withdrew her EEOC cha rge, stating in

the    withdrawal        form   document,   "I   have    been   promoted    to   an

investigator 2 and I have been issued unmarked vehJ.cle." Dkt. No.

58-1. On that same day. Miller indicated in a separate letter to

EEOC   investigator        James   Love   that she   wanted     to   withdraw    her


discrimination charge with the DPD for the same reasons.                 Dkt. No.




                                          19
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 20 of 67




58-1 at 166. She stated that her previous supervd.sor had resigned

and that she was ^'much happier under the leac.ership of [her]

current immediate supervisor." Id. Later in this letter, however,

she expressed concerns about ongoing issues witli her emplo^ent

and other reasons for having withdrawn her charg                  Specifically,

she stated.

      Although I feel like there are still some is sues that I
      am dealing with such as denial of special assignments
      and off duty work, I feel that the majority of my initial
      concerns    have   been     addressed.   I   stand    by    all   the
      allegations in both my Equal Opportunity Complaint and
      the grievance that I filed with          Darien Police
      Department, but feel that it is in my best interest to
      try to move forward. After multiple threats of having
      GBI investigate me for false statements, the threat of
      losing my job, and the turmoil that this complaint has
      caused among my Department, I feel that continuing with
      the complaint will only add undue stress to the
      situation. It has been difficult to proceed with the
      work that needs to be done when constantly b4ing called
      into meetings to discuss this complaint.

Id.


      At   some   time   around    the    withdrawal   of   Miller's     charge.

Robinson   was. transferred to patrol.         Dkt. No. 53-2 SI 116. The

parties dispute, however, whether the transfer came              before or after


Miller's withdrawal. According to Miller, there is               no evidence in


the record depicting the date Robinson was transfe cred to patrol.

Dkt. No. 60-1 at 20, 5 116. Defendants contend tha , according to

testimony by Robinson, he was transferred to patrdl during a two

-week absence where he saw an individual named Kidder. Dkt. No.

53-2 SI 116. Moreover, a text message exchange betv\ een Howard and



                                         20
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 21 of 67



Kidder from May 4, 2016 suggests that Kidder met                 with Robinson on


or   around   that   time.   Dkt.   No.   58-10    at   77-79.   Defendants      also


allege that on July 21, 2019, Robinson was give 1 thirty days to

find a new job after having made an untrue statement on the radio

reflecting poorly on the police department. Dkt.                 No. 53-2 SI 118.


After more than thirty days passed, DPD terminate d his employment

on August 3, 2016. Id. 5 119. Miller also refutes the reliability

of these dates. Dkt. No. 60-1 at 21, SI 118-19. I n any event, the

parties agree that Miller claims to have immediately begun seeking

other employment after         Robinson's discharge, fearing that she

would also soon be terminated. Dkt. No. 53-2 SI 120               They also agree

that Miller did not participate in Robinson's rajiio comment that

allegedly resulted in his termination. Id. SI 121.

      Sometime around August 2016, a member of the Mclntosh County

School Board contacted Howard seeking a reference for Miller. Id.

SI 122, 125. A few weeks later. Miller approached howard to advise

him she was applying for a position with the sc:hool                  board.      Id.


SI 124. According to a personnel record appended                 to an affidavit


submitted by Howard, Robert Keith was hired by the DPD on August

22, 2016. Dkt. No. 59-1 at 71. Though Miller disputes this date,
stating it is part of a ^'self-serving affidavit                    she   does    not


present   any    evidence     specifically        calling   into    question      the

validity of the employment record. Dkt. No. 60-1 at 21, SI 126.




                                          21
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 22 of 67



     After Miller was offered the school board job, Howard agreed

that Miller could continue working part-time at tphe DPD until her

upcoming retirement vested. Dkt. No. 53-2 SI 127                  However, after

Miller had accepted the job, she received a call from Davis, who

advised that, according to the city attorney, emp loyees could not

accrue   credit    toward    retirement     while    working     part-time.       Id.

SI 128. Davis noted that she would be permitted to stay on as a

full-time   patrol    officer    for   as   long     as    she   needed   for     her


retirement to     vest.   Id.   SI 129. Miller declined this offer. Id.

Miller   later    conceded   that   her   claim     that   she   was   ^'forced   to


resign" was based on the statement by Davis that slie would have to

remain as a full-time patrol officer if she wanted to remain with

the DPD. Dkt. No. 58-1 at 122.


     On March 13, 2017, Miller filed a second EE DC charge. Dkt.

No. 53-2 SI 131. In the form document for this ch arge, she again


checked boxes indicating that she had been discriminated against

on the basis of sex and that she had also experiended retaliation.

Dkt. No. 58-1 at 174. She specifically complained that males in

her department were given ''special treatment" coijicerning wages,
duties, and assignments. Id. She complained about a male in her

department who was given a vehicle that she was tol i              she could not


drive. Id. She also noted that Davis forced her tlo resign after

Howard had approved her part-time status by stating that if she




                                       22
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 23 of 67



did not resign she would be involuntarily transferjced to the patrol
unit. Id.


  II.    Procedural History

       Following Miller's second charge, the EEOC i psued a right to

sue letter. Dkt. No. 33 1 7. She thereafter filied this suit on

December 6, 2017. Dkt. No. 1.

                              LEGAL STANDARD


       Summary judgment ''shall" be granted if "the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.          Fed. R. Ci. P.


56(a). A dispute is "genuine" where the evidence            would   allow "a


reasonable jury to return a verdict for the nonmoving party.

FindWhat Investor Group.com, 658 F.3d 1282, 1307           Llth Cir. 2011)

(quoting Anderson v. Liberty Lobby, Inc. 477 U.S. 2< 2, 248 (1986)).

A fact is "material" only if it "might affect the outcome of the

suit    under   the   governing   law." Id.   Factual   disp'Utes   that   are

"irrelevant or unnecessary" are not sufficient to s urvive summary

judgment. Anderson, 477 U.S. at 248.

       The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material' fact. See Celotex Corp

V. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to do beyond the


                                     23
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 24 of 67




pleadings and present affirmative evidence to shpw that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in <j)ne of two ways,

First, the nonmovant "may show that the record in fact contains

supporting evidence, sufficient to withstand a               directed   verdict


motion, which was 'overlooked or ignored' by the n|oving party, who

has thus failed to meet the initial burden of sh 3wing              an absence

of evidence." Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332) {Brennan

J. dissenting)). Second, the nonmovant "may corhe forward with

additional   evidence    sufficient   to   withstand    a   directed    verdict

motion at trial based on the alleged evidentiary c.eficiency." Id.

at 1117. Where the nonmovant attempts to carry this burden instead

with    nothing   more   "than    a   repetition   of       hi 3   conclusional


allegations, summary judgment for the [movant is] not only proper

but required." Morris v. Ross, 663 F.2d 1032, 1031^-34              (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                 DISCUSSION


  I.     Miller's Race Discrimination Claims under 4j2 U.S.C.

         § 2000e et seq.

       Under Count I, Miller brings claims against pefendants for

race and gender discrimination under 42 U.S.C. § 2000e et seq

("Title VII"). Defendants argue that Miller's claims for racial

discrimination under Title VII must be dismissed because she failed



                                      24
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 25 of 67




to exhaust her administrative remedies as required by statute.

Before filing a Title VII action in the district court, a plaintiff

must exhaust her administrative remedies by filing a charge of

discrimination with the EEOC. Gregory v. Ga. Depit of Human Res.,

335 F.3d 1277, 1279 {11th Cir. 2004). Though the Supreme Court has

recently held that Title VII's exhaustion requd.rement is not a

prerequisite to a court's jurisdiction. Fort Bend Cty. v. Davis,

139    S.   Ct.    1843,     1851   (2019),     it    is    nonetheless          a    statutory

prerequisite to a valid Title VII action, see Stu art                          V. Jefferson


County Dep't of Human Res., 152 Fed. App'x. 798                            800 (11th Cir.

2005).

       The purpose of the exhaustion requirement                          is   to     allow    the


EEOC     ^^the     first      opportunity        to     investigate            the      alleged

discriminatory practices to permit it to perform its role in

obtaining         voluntarily       compliance        and    promoting         conciliation

efforts." Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929 (11th

Cir.    1983).       Thus,    in     determining        whether       a    plaintiff           has

effectively        exhausted        her   remedies,         her     complaint          will     be

considered ^'limited by the scope of the EEOC investigation which

can    reasonably      be     expected     to    grow       out     of     :he       charge     of

discrimination." Gregory, 335 F.3d at 1280. Beca ase                                 courts    are


'extremely reluctant to allow procedural technicalities to bar

claims brought        under     Title     VII," the         scope   of c n       EEOC    charge

 should     not be     strictly interpreted." Id. (quoting                           Sanchez    v.



                                            25
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 26 of 67



standard Brands, Inc., 431 F.2d 455, 465-66 (pth Cir. 1970)).
Claims in district court will be permitted                   il: they ^'amplify,

clarify, or more clearly focus" allegations from the original EEOC

charge. Id. (quoting Wu v. Thomas, 863 F.2d 1543, 1547 (11th Cir.

1989). Claims will not be allowed, however, where they allege '^new

acts of discrimination." Id.


       Here, the only allegations in Miller's March 2017 EEOC charge

are related to her claims of gender discrimination and retaliation.

Indeed, the only facts that Miller identified weiie that male DPD

officers were given preferential treatment in wages, duties, and

assignments and that she was forced to resign after Howard approved

her    part-time    status.   Miller      argues     that    these      claims      are

sufficient to satisfy Title VII's exhaustion requirement because,

as in Gregory, her race-based claims ^^grew out of" the claims from

her original charge. Dkt. No. 60 at 8 (citing Gregory, 335 F.3d at

1280). Gregory, however, is distinguishable. In that case, the

court found that the plaintiff's failure to expressly identify

retaliation in her EEOC charge did not bar her retaliation claim

in    federal   court   because   the   facts   related     to   that    claim     were

^^inexplicably intertwined        with    her   complaints       of   race   and    sex

discrimination." Gregory,         355    F.3d   at   1280.   In       reaching     this

conclusion, the court noted that ^Ma]n EEOC investigation of her

race and sex discrimination complaints leading to hsr termination

would have reasonably uncovered any evidence of ret.aliation." Id.



                                         26
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 27 of 67



       In contrast, none of the facts that Miller identifies in her

EEOC charge to support her claim of gender discrimination or

retaliation were '"intertwined" with those facts that now support

her claim of racial discrimination. Nor would her complaints that

males      were    given   better   treatment         reasonably      put    an   EEOC

investigator on notice that he or she should search for evidence

of racial discrimination.           To   be   sure,    nothing   on    the   face    of


Miller's charge even makes her race—or the race of her coworkers—

apparent.2 Accordingly, Defendant's motion with respect to Miller's

claims of racial discrimination under 42 U.S.C. §                  2000e at seq is

GRANTED.


     II.   Miller's Race Discrimina'tion Claims under 4i2 U.S.C. § 1981

        Although    Miller failed to exhaust her race discrimination

claims under Title VII, in Count II Miller alleges c:laims of racial

discrimination under 42 U.S.C. § 1981. "A plaintiff is not required

to exhaust h[er] administrative remedies before                  i^iling a § 1981

action in federal court." Price v. M & H Valve Co., 177 Fed. App'x

1,    9    (11th    Cir.   2006).    Aside     from     the    ex laustion        rule,

discrimination claims brought under Title                 VII an d § 1981 "are



2 Miller also argues that because her grievance to the DPD, as well as a separate
EEOC charge by Robinson, alleged facts relating to            her jrelationship     with
Robinson, that Defendants "cannot . . . claim any surprise or prejudice by the
race claims brought by Plaintiff." Dkt. No. 60 at 8. Howe ver, whether the
Defendants would be prejudiced by the introduction of ne w claims in the
complaint is not the standard for exhaustion under Title VII. Moreover, Miller
has not pointed to any authority for the proposition that indepjendent grievances
to employers or separate charges filed by a different employee are adequate to
put the EEOC on notice of the plaintiff's charge or otherwi se satisfy Title
VII's exhaustion requirement.


                                         27
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 28 of 67



subject     to    the   same   standards    of     proof    and    employ   the     same

analytical framework." McCray v. Wal-Mart Stores, Inc., 377 Fed.

App'x 921, 923 (11th Cir. 2010) (quoting Bryant v. Jones, 575 F.3d

1281,     1296,    n.20    (11th    Cir.        2009)).    To   prove    intentional

discrimination in a disparate treatment claim un der Title VII, a

plaintiff must show discriminatory intent either through direct or

circumstantial evidence. E.E.O.C. v. Joe's Stone Crab, Inc., 220


F.3d 1263, 1286 (11th Cir. 2000). ''Direct evidence is evidence

that establishes the existence of discriminatory intent behind the

employment decision without any inference or piesumption." Id.

(citations omitted). "Absent direct evidence, a                       plaintiff may

prove intentional discrimination through the fairiliar McDonnell

Douglas paradigm for circumstantial evidence claims." Id.

        Under that framework, the first step requires a plaintiff to

show a prima facie case of racial discrimination                      "Presenting a

prima facie case is not onerous as it requires only that the

plaintiff establish facts adequate to permit aiji                       inference        of


discrimination." Rioux          v. City of Atlanta, 520 F 3d 1269, 1275

(11th Cir. 2008). Under the traditional rule, "[■:]o make                          out    a

prima facie case of racial discrimination a plaintiff must show

(1) she belongs to a protected class; (2) she was cualified to do

the job; (3) she was subjected to adverse employme nt action;                        and

(4)   her   employer      treated   similarly       situated      empj.oyees   outside

[his] class more favorably." Crawford v. Carroll, 529                       F.3d    961,



                                           28
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 29 of 67



970   (11th    Cir.    2008).   However,     the     Eleventh     C^ircuit       has   also

recognized that ^Mt]he methods of presenting a prima facie case

are not fixed; they are flexible and depend to a large degree upon

the employment situation." Wilson v. B/E Aerospace, Inc., 376 F.Sd

1079, 1087 (11th Cir. 2004). Other methods rejcognized by the
Eleventh      Circuit    include    where    a     plaintiff,       can    show    '""other

evidence of discrimination," despite the absence of a comparator.

Rioux,   520    F.Sd    at 1277 (finding         a    prima     facie     case    where    a

plaintiff in "the absence of a similarly-situatec. employee . . .

has also come forward with "other evidence of discrimination").

Furthermore,      the    Eleventh    Circuit         has   stated     that       absent    a

comparator, a plaintiff can still survive a motion for summary

judgment where he presents a "convincing mosaic of circumstantial

evidence      that      would   allow   a        jury      to    infer        intentional

discrimination by the decision maker." Smith v.                         lOckheed-Martin


Corp., 644 F.Sd 1S21, 1S28 (11th Cir. 2011); see also Washington

V. United Parcel Serv., Inc., 567 F. App'x 749, 752 (11th Cir.

2014).

      If a plaintiff can establish a prima facie case, a presumption

of discrimination in favor of the plaintiff is cireated and the

burden of production then shifts to the employer to articulate a

"legitimate, nondiscriminatory reason for its acti(ons." Wilson,

S76 F.Sd at 1087. If the employer satisfies this bur-ien, "then the

presumption     of     discrimination   is       rebutted,      and     the    burden     of



                                        29
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 30 of 67



production shifts to the plaintiff to offer e^ idence that the

alleged    reason    of    the     employer       is     a    prete Kt      for     illegal

discrimination." Id.


       Ultimately,    ^'the    Eleventh     Circuit          allows    a    Plaintiff     to


survive    summary     judgment      ^if        [s]he    presents          circumstantial


evidence that creates a triable issue regarding the employer's

discriminatory intent.'" Cook v. Glynn-Brunswick Mosp. Auth., No.

CV 213-152, 2015 WL 9690385, at *9 (S.D. Ga. Sept. 30, 2015)

(quoting Smith, 644 F.3d at 1328). In other words.                         so long as the

circumstantial      evidence      raises   a     reasonable      inference         that   the


employer discriminated against the plaintiff, sumir ary judgment is

improper." Smith, 644 F.3d at 1328. Here, Miller                           has   failed   to


establish a prima facie case of racial discrinjiination either

through direct or circumstantial evidence.

     A. Direct Evidence


       First, Miller argues that she has introduced direct evidence

of    racial   discrimination        by     Defendants.          As    rioted,      ^Mirect

evidence" is ''evidence which, if believed, proves tlie existence of

fact in issue without inference or presumption." Gonzalez v. State

Dep't of Mgmt. Servs., 683 Fed. App'x 738, 742 (1 Lth Cir. 2017)

(quoting Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223,

12227 (11th Cir. 2002)). Evidence of statements that are subject

to more than one interpretation are not considered direct                          evidence


of    discrimination      under    Title       VII.     Carter    v.       Three    Springs



                                           30
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 31 of 67



Residential Treatment, 132 F.Sd 635, 641 (llth Cir. 1998) (citing

Harris v. Shelby County Bd. Of Educ., 99 F.3d 1078, 1083 n.2 (llth

Cir. 1996). Instead, "'[ojnly the most blatant remarks, whose intent

could mean nothing other than to discriminate on -(ihe basis of some

impermissible        factor        constitute          direct       evidence      of


discrimination." Gonzalez, 683 Fed. App'x at 742 (quoting Wilson

V. B/E Aerospace, Inc., 376 F.3d 1079, 1086 (1]th Cir. 2004)).

Moreover,      for   direct      evidence    to    constitut         evidence     of


discrimination,      it   must    ^^correlat[e]   to    the     dilscrimination   or

retaliation complained of by the employee." Carter, 132 F.3d at

641 (internal quotation omitted).

      Miller    relies primarily on two incidents t tiat               she   argues

constitute direct evidence of discrimination. First,                 she points to

a recorded conversation between Howard, Miller, and Davis, in which

Howard   acknowledged      that    he   wanted    to    ""separat      Miller     and


Robinson because he thought their interaction at work was a '^bad

idea." See Dkt. No. 61-1 at 13. Specifically, Howar d remarked,

      Ryan [Alexander] asked me to let y'all work together.
      and against my better judgment. . . last Febriiary. . .
      when I found out you two were having an affair, I wanted
      to separate you then. I didn't want to take you off of
      CID, I just wanted the two separated because     thought
      it was a bad idea.


Id.


      This statement is not the type of ""blatant r 2mark[]" that

intrinsically shows an intent to discriminate. Gonza .ez, 683 Fed.




                                        31
     Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 32 of 67



App'x at 742 (quoting Wilson v. B/E Aerospace, Inc., 376 F.Sd 1079,

1086     (11th      Cir.    2004)).       Instead,           it     is    subject      to     non-

discriminatory interpretations.                 For example, Ho\i7ard could                   have

been opposed to the way the relationship, which he specifically

characterized as ^'an affair," might be perceived outside of the

department. Indeed, just shortly after he made thi s statement, he

also commented.

        [I]f   you    two   make    a    case      and       some    attorney      .
        catch[es] wind that you two are having an afjfair . . .
        and when you two have worked this whole case and when
        you're sitting on that stand, they look at yo 1 and they
        say, you ever lied, Ms. Miller?"

Dkt. No. 61-1 at 13.


        Moreover, Howard might have been concerned albout practical

problems with workplace relationships, such as dis tractions                                 from


work duties.         Just before        he   made the          allegedly discriminatory

remark      about    separating     Robinson         and      Miller,       Ho ftard   had    been


discussing the incident where he witnessed Robins on                                and     Miller


riding outside of their jurisdiction during work hours. See Dkt.

No. 61-1 at 8-12. This, at least in Howard's view, w as a violation

of DPD policy. Accordingly, Howard's statement abc ut separating

the couple seems to be, at least in part, bemoaning                               the fact that


he    did   not     break   up    the    relationship              before    it    resulted     in


insubordination.


        Second, Miller argues that Howard admitted to racist acts in

the    past,      including      having      fired       a    BB    gun     at    black     people



                                              32
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 33 of 67



attempting to take watermelon from the side of the road; having

allowed Alexander to display a Nazi flag; and having stated that

he would vomit if his daughter was in a relationship with a black

man. Though these examples might be circumstantial evidence that

Howard    opposed    the    racial   makeup        of    Robinson    and    Miller's

relationship, they also do not constitute direct evidence of

discrimination      because     they     do        not     ^^corre!Lat[e]   to     the

discrimination      or   retaliation"    about       which     Miller    complained.

Carter, 132 F.3d at 641 (internal quotation omitted). In Carter,

the court found the admission by the defendant's f>rogram director

of    a   "bias   against     blacks,"       was     not    direc:      evidence    of

discrimination against the plaintiff because her admission that

she had a bias was "not the same as saying that [she] exercised

that bias in the case of [the plaintiff's] promotion." Carter, 132

F.3d at 642. Likewise, there is no evidence here that Howard's

allegedly racist acts were evidence that he also ac:ed with racist

motives in discriminating against Miller. AccordingjLy, there is no

direct evidence of discrimination against Miller.

     B. Prima Facie Case

       Absent direct evidence, a plaintiff may still sbrvive summary

judgment by relying on circumstantial evidence under the McDonnel

Douglas framework. Beginning with the prima facie gase analysis,

the parties dispute both the third and fourth elements—that Miller

was subject to an adverse employment action and that Defendants



                                        33
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 34 of 67



treated similarly situated employees outside of Mfller's protected

class (^^comparators") more favorably. The Court finds, based on

the undisputed evidence, that Miller has failed                        to establish she


was subject to an adverse employment action related                       to her racial


discrimination claims.


       The    non-discrimination        provisions         of   Title    VII   require   a

plaintiff to show that she was discriminated against with respect

to     her    "compensation,        terms,    conditions,         or     privileges      of

employment." 48 U.S.C. § 200e-2(a). Courts have interpreted this

statutory language, generally known as an "adverse employment

action," as requiring a showing that the plaintiff experienced a

"serious       and   material       change    in     the    terms,      ::onditions,     or

privileges of employment." Butler v. Ala. DOT, 536 F.Sd 1209, 1215

(11th Cir. 2008) (quoting Davis v. Town of Lake Par c, Florida, 245

F.3d 1232, 1239-40 (11th Cir. 2001)) (emphasis omit1:ed). In making

such    a     showing,    a    plaintiff's        subjective      beliefs      about    the

materiality of the action are not controlling. Grant v. Miami-Dade

Cnty. Water & Sewer Dep't, 636 Fed. App'x 4 62, 4 66 (11th Cir.

2015).       Instead,    the   plaintiff      must     show     that    tt e   action   was


"materially       adverse      as   viewed    by   a   reasonable        p erson   in   the


circumstances." Butler, 536 F.3d at 1215 (quoting Dc_vis, 245 F.3d

at 1239-40).

       Here, Miller's racial discrimination claims are predicated on

her interracial relationship with Robinson. Essent:.ally. Miller



                                             34
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 35 of 67



alleges that she was subject to a series of ad verse employment

actions after Defendants learned that she and Robiijison        were dating,

However, she does not show how any of these ac ions materially

affected her ''compensation, terms, conditions, c r privileges of

employment." 48 U.S.C. § 200e-2(a). The undisputed evidence shows

that in early 2015, Howard learned about the relalpionship between

Robinson and Miller and had considered separating t lem with respect

to their work duties. Though Alexander persuaded           Howard to allow


the couple to continue working together, he issiied a directive

prohibiting them from riding together during work hours without

his authorization. After Robinson and Miller repeatedly disobeyed

Alexander's    order,   he   encouraged   them    to   stop,   but   the    two

nevertheless persisted. In February 2016, Alexander and Davis met

with Miller and formally reprimanded her for, inte r alia, having

disobeyed Alexander's order. Though Alexander adv:.sed Miller at

that time that she would be demoted to patrol, Dayis and Howard

later agreed that she would remain in the CID under the command of

a different supervisor.

     Neither   Alexander's directives      proscribing     Mliller's trips

with Robinson nor his subsequent reprimands are adverse employment

actions under Title VII. The Eleventh Circuit has he Id that while


Title VII does not necessarily require proof of di rect economic

consequences   to   establish   an   adverse     employment    action,     "the

asserted impact cannot be speculative and must at              least   have   a




                                     35
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 36 of 67



tangible adverse effect on the plaintiff's emplcyment." Hooks v.

Bank of Am., 183 Fed. App'x 833, 836 (11th Cir. 2006) (quoting

Davis V. Town of Lake Park, Fla., 245 F.3d 1232, 1238 (11th Cir.

2001)). In Hooks, the court found that the plaintiff, a former

bank teller, had not demonstrated an adverse employment action

when she alleged her employer had issued two fo]:mal reprimands.

withheld her building key, and restricted her ability to cash non-

account holder checks. Id. The court held that tl ese actions had

not resulted in ""any material change to the terms or conditions"

of the plaintiff's employment, such as to her pay u hours, or job

duties. Id.


     Likewise, Alexander's order that Miller could not ride with

Robinson    without      authorization     did    not   materially    affect      the

condition of Miller's work at the CID. At worst, M:.ller testified

that the directive interfered with her work because she or Robinson

would have had to stop and seek permission bef(Dre completing

certain tasks. However, this assertion is bellied by the fact that

Miller    admits    to   having   relied      primarily   on   Rob Inson   to   seek


permission from Alexander and that the two frequently rode together

without    either    having   sought     permission.      Regardl<ess,     even    if

                                                   nee, there is
Alexander's directive caused Miller some inconvenie]

no evidence that it had any impact on her pay, Ijiours, or job

duties.




                                         36
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 37 of 67




      Similarly, neither Alexander's April 2015 reprimand, nor the

February 2016 reprimand had any lasting effect on Miller's job.

See   Davis, 245 F.3d at 1241            {''Criticisms of ar      employee's job

performance—written or oral—that do not lead to tangible job

consequences will rarely form a permissible predi zate                  for a Title


VII suit."). The April 2015 reprimand was purely admonitory and

unaccompanied by any sort of substantive penalt.y or sanction.

Moreover,    while    Alexander      threatened    during   the     February         2016

reprimand    to     demote     Miller,     the   demotion    wa s      subsequently

withdrawn,    and    Miller    was   instead     transferred     i:o   a   different


supervisor. Miller does not allege that the tra                   sfer      to   a    new


supervisor was an adverse employment action. See DJtt. No. 58-1 at

64 (testifying that she was happy to be transferped to Brown's

command).

      Additionally, although it is unclear whether Mliller intended

to tether her work assignment discrimination claims to her racial

discrimination       claims,   these     incidents   also   do    not      constitute

adverse employment actions. Specifically, Miller alleges that at

various points during her time at the CID, Alexandejr arbitrarily
singled out Miller to complete certain                unreasona):()ly difficult

tasks, including working several evening shifts and implementing

a scanning system in the evidence room. It does not appear that

either of these tasks was intended to be a permanent fixture of




                                          37
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 38 of 67



her job, but rather they were temporary assignmen|:s that would run
for a prescribed period or until completion.

      These so-called "work assignment claims" haVe been found to

"strike at the very heart of an employer's business judgment and
expertise because they challenge an employer's ability to allocate

its     assets    in    response        to   shifting        and    ccmpeting       market

priorities." Davis v. Town of Lake Park, 245 F.3d 1232 (11th Cir.

2001). Ultimately, "[a] finding that job assignm-ent                        or schedule


changes rose to the level of adverse employment                        actions      ^would


potentially      open    the    door    to     a    wide   variety 6f       unfair      work

assignment claims that should not be litigated in federal courts.

Sonko V. Exel, Inc., No. 1:15-cv-0684, 2016 U.S. Dist. LEXIS 187080

(N.D.    Ga.   July     21,    2016)    (quoting      Davis,   245     .3d    at    1244).

Accordingly, courts have been empirically "reluctar t                      to hold that


changes in job duties amount to adverse employme                      1t    action      when


unaccompanied      by any tangible             harm." Davis, 245           F.3d    at   1244


(citing Munqin v. Katten Muchin & Zavis, 116 F.3d 1549, 1557 (D.C.

Cir. 1997)). In Davis, the court found that two instances where

the plaintiff had             been temporarily removed from a                 designated

position and transferred to a different assignment were not adverse

employment       actions      because    the       changes   were    not    sufficiently

substantial and material to have altered the terms, conditions, or

privileges of employment. Id. at 1244-45. The court found it

pertinent that the assignment change was only temporary and did


                                             38
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 39 of 67



not impact the employees permanent job title o]|: classification.

Id. at 1245.


       Likewise, there is no evidence that Miller's evening shift

and evidence room assignments had any long-term material impact on

her employment. Though she found the assignments to be frustrating,

or at times even impractical, they were not associated with a

decrease in pay or even a change in title. Nor, ^s was pertinent

in Davis, were the assignments intended to be a permeant change in

job duties. Moreover, Miller admits that she ne /er completed a

full evening shift and       never implemented       the   scanning    system.

meaning the change, at best, had a negligible impact on her prior

duties.


       Finally, Miller argues that she was subject           to   an   adverse


employment action because she was constructively c ischarged from

the DPD around the time she accepted her job with thf         school board,


Though claims of constructive discharge can act as an independent

cause of action in the Title VII context, they may a Iso serve—like

Miller alleges here—as the adverse employment action element of a

prima face case under the McDonnel Douglas framework. Harper v

Ulta Salon Cosmetics & Fragrance, Inc., 1:05-CV-1285, 2006 U.S.

Dist. LEXIS 98593, at *70-71 (N.D. Ga. Nov. 30, 2006). For Miller

to establish that she was constructively discharged.          she must show


that   her   ''working   conditions    [were]   so   intolerable       that   a




                                      39
  Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 40 of 67



reasonable person would have felt compelled to resign." Akins v.

Fulton County, 420 F.3d 1293, 1301 {11th Cir. 2005).

      Miller has not asserted facts sufficient t6 establish that

her   alleged     constructive   discharge    was    related    to   racial

discrimination. Indeed, most of the facts on whic h she relies to

support     her   constructive   discharge   claim   cone ern    Defendants


passing over her for promotions in favor of her male counterparts;

however, that allegation relates solely to her claims of gender

discrimination. At best. Miller argues that part o;: the basis for

her decision to resign from the DPD was her belief        that she would


be terminated after Robinson's discharge. However, the evidence,

even when construed in Miller's favor, in no way s apports such a

belief. To the contrary, the undisputed evidence shoves , and Miller

concedes, that after her disciplinary meeting on February 3, 2016,

she was allowed to keep her position as an investigeitor. She also

concedes that in the ensuing months, she was given a promotion to

Sergeant, a pay raise, and that the February written reprimand was

expunged from her record. She does not identify any Dther changes

to the terms or conditions of her employment between           these events


and the time of her resignation that would suggest              Defendants'


attitude toward her had changed or that her teri|[iination was

imminent.


      Miller also alleges that Howard's hiring of her replacement.

Robert Keith, in August 2016 substantiated her belief that her



                                    40
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 41 of 67




termination was pending. However, Miller concedes :hat the school

board had already contacted Howard about Miller's application for

a new job in early-to-mid August. Miller disputes Defendant's

contention that Keith was hired in late August 20..6 as part of a

^^self-serving affidavit." Dkt. No. 60-1 at 21, 5 126. However, the

date of Keith's       hiring is supported by an employment record

introduced by Defendants, the authenticity of which was sworn to

by Howard. Miller has not introduced any evidence challenging the

validity of that record. At best. Miller alleges that although she

does not have any evidence, she does not ^^think that [the DPD]

knew [she] was looking for another job when they hired [Keith]."

Dkt. No. 58-1 at 127. She also stated, '""I don't think that I even

had interviews until September-ish." Id.

      Because Miller has failed to show that she was subject to an


adverse     employment      action     with    respect      to     her    racial

discrimination claims, she cannot establish a priir.a facie case of

racial    discrimination     under    the   McDonnel     Douglas    framework.^


3 Miller argues that even if she fails to establish a prima   ta ce case under the
McDonnel Douglas framework, her case should nonetheless survi ze summary judgment
because she has introduced a "convincing mosaic of circumstalitial evidence that
would allow a jury to infer intentional discrimination. . .' Dkt. No. 60 at 7
(quoting Smith v.Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)).
However, she has not cited to any authority for the propos Ltion    that she can
survive summary judgment under the convincing mosaic standaijd without showing,
at a minimum, that she suffered an adverse employment action. Cf. Holland v.
Gee, 677 F.3d 1047, 1056 (11th Cir. 2012) ("In a Title Vlt case, an adverse
employment action is not only an element of the prima facie case, but also of
the claim itself.") (internal citations omitted). Indeed, cases discussing
alternate frameworks to McDonnel Douglas generally allow pic.intiffs to rely on
these frameworks as an alternative to showing similarly sit uated comparators,
rather than as an alternative to an adverse action. See Han ilton V. Southland
Christian Sch., Inc., 680 F.3d 1316, 1320 (11th Cir. 2012) (stating that the



                                       41
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 42 of 67



Accordingly, Defendant's motion with respect to lyiller's claims of

racial discrimination under 42 U.S.C. § 1981 is 3RANTED.

  III. Miller's            Gender   Discrimination           Claims    under    42    U.S.C.


             § 2000e at seq.

     Miller         also     brings    claims         under    Count      I    for    gender

discrimination in violation of Title VII. Miller does not purport


to have direct evidence of gender discrimination. Accordingly, to

establish a claim, she must rely on circumstantial evidence. We

began by examining the McDonnel Douglas burden-shifting framework.

     A. Prima Facie Case

     As        with    her    racial     discrimination            cla:.ms.     Defendants

challenge both the third and fourth elements of Miller's prima

facie    case       concerning      whether     she    was    subject     to   an    adverse


employment action and whether Defendants treated Comparators more

favorably.

               i.     Adverse Employmexi't Action

        As    explained      above.     Miller's        allegations       that       she    was


discriminated against in her job assignments—including the evening


plaintiff ''does not have to show a comparator if she can show enough non-
comparison circumstantial evidence to raise a reasonable inference of
intentional     discrimination.");     Smith,   644    F.3d   at   1328   stating    that   the
plaintiff could present "circumstantial evidence that create 3 a triable issue"
as an alternative to producing evidence of a comparator); Vfashinqton v. UPS,
567 Fed. App'x 748, (11th Cir. 2014) ("[The plaintiff's] fa lure to present a
sufficient comparator was not necessarily fatal to her ADEA claim, however, as
she could still have survived summary judgment if she had presented a
sufficiently persuasive mosaic of circumstantial evidence t tiat would allow a
reasonable jury to infer intentional discrimination by the decisionmaker[s].")
(internal quotation omitted). Where, as here. Miller has not established any
adverse employment actions arising out of her racial discrimJ.nation claim, her
claim necessarily fails irrespectively of other circumstantic.l evidence.


                                              42
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 43 of 67



shift      and    the    evidence          room     assignments—wei      not       adverse


employment actions under Title VII. For similar reasons, her other

allegations        about      vehicle       assignments,      long    guns,     and      K-9

training,        also   fail    to    satisfy       this   element,    None    of     these


incidents entail a ''serious and material chang^ in the terms,

conditions, or privileges of employment." Butler,                     536 F.3d at 1215


(quoting Davis, 245 F.3d at 1239-40 (emphasis omitted). Though

Miller alleges that she was assigned an unmarked                      vehicle that she


deemed unsuited to the role of an investigator, sh^ does not allege

that her vehicle assignment rendered her unable to perform her

job, nor does she allege that the assignments affected her pay,

hours, or job duties. See Hooks, 183 Fed. App'x at 836. She further

admits that after she filed a grievance with the department, she

was assigned an unmarked vehicle that, aside froi|a lacking lights

and sirens, was otherwise adequate for her job. Similarly, while

Miller alleges that she was not assigned a long gu n                    like others on


her SRT unit, she does not explain how this impacted the condition

of   her    employment        in     any    way.    She    also   concedes    to    having

eventually purchased her own long gun that she was                      later allowed


to use on the job. Finally, Miller does not explain how Howard's

instruction that she could not participate in K- 9 training even

relates to        her   own    job    as an       investigator, much     less      how   the


restriction constitutes an adverse employment action. Accordingly,




                                              43
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 44 of 67




the Court finds that these allegations do not ma ke out a prima

facie case of discrimination under Title VII.

       Nevertheless, Miller has alleged an adverse e Tiployment action

with respect to her pay and                 promotions. Speci fically. Miller

contends that, as a female investigator, she was paid less than

her male predecessor and successor on the CID. See Heatherly v.

Univ. of Ala. Bd. Of Trs., No. 18-13439, 2019 U.S. App. LEXIS

18473,   at *6      (11th    Cir.    June   20,   2019)    ('MD] sparate       pay   is

undoubtedly    an    adverse        employment    action    under    Title       VII").


Furthermore, she alleges that she was passed over for a promotion

while working in the CID even though male office rs                      with similar


experience received a promotion.^ See Church v                    Ala.    Law.    Enf't


Agency, No. 2:18-cv-536, 2018 U.S. Dist. LEXIS 1938 64, at *14 (M.D.

Ala.   Nov.   14,    2018)    ("'[A]   failure     to   promote     is    an   adverse


employment action.") (citing Davis, 245 F.3d at 1?41). Defendants

argue this latter allegation does not represent                      a    serious    or


material change to the conditions of her employir ent                     because the


promotion given to male officers did not involve                    an increase in


pay. However, Title VII ^Moes not require proof o                   direct economy

consequences in all cases." Holland, 677 F.3d at 1057 (11th Cir.

2012) (quoting Davis, 245 F.3d at 1239). Here, construing the



^ Miller's claim that she was not formally assigned the titi.e "Sergeant" after
her promotion is not am adverse employment action. Indeed, yhile discrepancies
in pay and substantive job duties can form the basis for an adverse employment
action, the mere distinction in title did not affect her pay Dr other conditions
of employment.


                                            44
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 45 of 67




evidence in Miller's favor, a reasonable jury could conclude that

Defendants' failure to promote her left Miller in a materially

worse position that she would have been had she received a

comparable promotion and thereby not promoting her affected the

terms, conditions, or privileges of her employment. Accordingly,

the Court finds that Miller has shown an adverse employment action

with respect to her disparate pay and failure to promote claims.

            ii.       Similarly Situated Comparators

     In general, the next step in establishing a                     prima facie case


under    the     McDonnel    Douglas        framework    is     to    show     that   the


plaintiff's comparators were '""similarly situated                    in all material


respects." Lewis v. City of Union city, 918 F.3d                     1213, 1227 (11th

Cir. 2019) (on petition for rehearing) (internal quotation marks

omitted). Though this test applies universally acioss all types of
discrimination claims, see id. at 1227 n.ll, the                      leventh Circuit


has laid out more particular criteria with respe ct                         to claims of


pay and promotion discrimination. See Harrington                      V. Disney Reg'1


Entm't, Inc., 276 Fed. App'x 863, 871 (11th Cir                        2007) (stating

that to establish a prima facie case for discrimination, "[t]he

elements       are    different   for   the       disparate     pay     and    promotion

claims.").

        First,       to   establish     a     prima     facie        c^se     of   gender
discrimination on the basis of a failure to prom(j)te, a plaintiff
must show "(1) that [she] belongs to a protected class; (2) that


                                             45
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 46 of 67




she applied for and was qualified for a promotion; (3) that she

was rejected despite her qualifications; and (4) that other equally

or less qualified employees outside her class were promoted." Brown

V. Ala. DOT, 597 F.Sd 1160, 1174 (llth Cir. 2010). here, Defendants

effectively concede these elements with respect tc-        Miller's claim


that she was passed over for a promotion to Co rporal. Indeed,

Defendants do not dispute that Joe Creswell and Ac ron Turner, who

each   were   hired   after   Plaintiff,   were   promotec, above   her     to


Corporal before Miller received any promotions at the CID. Though

they explain the discrepancy by contending that Mi].ler's promotion

would have been inappropriate in the context of           her   role   as   an


investigator, this is not a challenge to her prima facie case, but

rather an alleged non-discriminatory basis for            the   failure     to


promote—appropriate for the next stage of the burden-shifting

analysis. Accordingly, the Court finds that Millep: has alleged a
prima facie case of failure to promote.

       Alternatively, to establish a claim of pay di scrimination           in


the Title VII context, a plaintiff must simply sh ow         that she was


paid less than similarly situated comparators.                  Blackman v.

Fla. Dep't of Bus. & Prof'l Regulation, 599 Fed. App'x 907, 913

(llth Cir. 2015). In doing so. Miller asserts that l:|er predecessor,
Nick Roundtree, and her successor, Robert Keith, were paid more

than her at the beginning of their tenure with the CID. Defendants,

while conceding that Keith and Roundtree were paid more, argue


                                     46
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 47 of 67




that they were not similarly situated because eacli started at the

CID   with   substantially    more   experience     than   Miller.    However,


Defendants misapprehend the nature of the comparat Dr analysis. The

question of whether the comparators were similarly           situated in the


context of a pay discrimination claim does not con ::ern          whether the


employees were similarly situated, but rather w lether the jobs

were the same. Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d

1518, 1529 (llth Cir. 1992) (stating that a plaintiff establishes

a prima facie case of sex discrimination by showing that she is

female and that ''the job she occupied was similar ■ o higher paying

jobs occupied by males") (emphasis added); see also           Sharp V. Global


Sec. Int^l, 766 F. Supp. 2d 1272, 1294 (N.D. Ala. 2011) ("In the
context of a wage discrimination claim brought under Title VII
. . . a plaintiff satisfies his prima facie burden of comparability
simply by showing that he 'occupies a job similcir to that of a
higher paid' person outside the protected class.               (quoting Meeks

V. Computer Assocs. Int'l, 15 F.3d 1013, 1019 (llth Cir. 1994)).
Instead, questions about relative education and experienced are

best reserved for the next steps of the McDonnel Douglas framework

wherein Defendants proffer their explanation for discrepancies in

pay and the       plaintiff offers evidence as to               whether that
explanation is pretext.^ Here, however. Defendants           do not challenge



5 Defendants cite to Beard v. Lumbar Co., 206 F. App'x 852, 8 57 (llth Cir. 2006)
for the proposition that a court can consider discrepancies in experience in
determining whether comparators were similarly situated for purposes of a wage


                                       47
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 48 of 67



Miller's evidence that the jobs of her predecess Dr                                       and successor


were similar to her job as an investigator.

                ill. Other Evidence of Discrimination


        In addition.            Miller also meets her                      prima facie burden by

introducing other ^^circumstantial evidence that creates                                          a triable


issue concerning the employer's discriminatory intje nt." Smith, 644

F.3d at 1328. This evidence includes her allegations that Alexander

arbitrarily assigned her to evening shift and thfe evidence room;

that she was assigned an inferior vehicle while at the DPD; and



dispute. This unpublished decision seems to clash sharply* with the holdings
from Miranda and its progeny. Since Miranda, the Eleventh circuit and several
district courts have held, consistent with Miranda, that the similarly situated
comparators prong of the prima facie case in a wage dispute looks only to the
types of jobs the plaintiff and comparators performed rather than to
characteristics of the employees themselves. Johnson v. Cofiee Cty. Common, 714
Fed. App'x 942, 948 (llth Cir. 2017) ("To establish a prima facie case of
discrimination based on a disparity in pay, a plaintiff must show that he
occupies a position similar to that of a higher paid employee outside of his
protected class."; Blackman, 599 Fed. App'x at 913 (finding that the plaintiff
did not present a material dispute of fact "as to the similarly of her job and
the jobs held by [her comparators]. . . because she intr Dduced insufficient
evidence concerning the actual content of the jobs held by tt ese individuals.");
Meeks, 15 F.Sd at 1019 (quoting Miranda for proposition that a plaintiff must
show she occupies a similar job to comparators to establish a prima facie case;
Sharp, 766 F. Supp. 2d 1294-95 (contrasting the general rule that "individuals
must be similarly situated in all relevant respects" witl" the specific rule
relating to wage disputes that the comparators must occupy                              similar job); Teal
V. City of Dahlonega, No. 2:09-cv-0187, 2011 U.S. Dist. LEXIS 151344, at ■30
(N.D. Ga. Aug. 24, 2011) (stating that under the McDonnel D ouqlas approach , "a
female Title VII plaintiff establishes a prima facie case of sex discrimination
by showing that she occupies a job similar to that of highe r paid males") .

At    least   one    district    court      has    noted that       two unpublish e d Eleventh Circuit
decisions,      including       Beard,      have     preced ent established in
                                                     broken   from     the
Miranda. See White v. Thyssenkrupp Steel USA, LLC, 743 F. S app. 2d 1340, 1344-
48,    1348   n.ll    (S.D.   Ala.    2010) .      However,   as     the   court    fou nd,   " [u]npublished
opinions are not controlling authority and are persuasive on ly insofar as their
legal analysis warrants." Id. at 1348 (quoting Bonilla V. Baker Concrete
Construction,        Inc.,    487    F.3d    1240,    1345    n.7    (llth   Cir.      007) ) .   Because    the
weight of authority suggests that the approach laid out in                                    Miranda   is   the
appropriate way to assess wage discrimination claims, the Co urt                              declines to use
the   framework from Beard.



                                                       48
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 49 of 67




that she was denied the opportunity to fully pa^rticipate in K-9

training.®   Though    none    of    these       allegations           is    sufficient       to

constitute an adverse employment action under Title VII, they do,

in the aggregate and juxtaposed with Miller's pciy and promotion

discrimination     claims,    tend     to    create '^a          convi icing       mosaic of

circumstantial     evidence     that        would        allow     a        jury   to    infer

intentional discrimination           by the       decisionmaker " Id. (quoting

Silverman v. Bd. Of Educ., 637 F.3d 729, 734 (7th Cir. 2011).

      First, Miller contends that Alexander singled her out to work

the evening shift and to incorporate a scanning system into the

evidence   room. Both tasks proved to be unduly difficult. With

respect to the evening shift. Miller alleges that, she found this

assignment    impossible      because       she    could     not       complete         certain

investigatory tasks that necessitated day-time wor k, such as going

to the bank, the judiciary, or the district attornay's office. She

was also could not supplement her time with day-time work because

of the department's opposition to overtime. Furthermore, Miller

also found the evidence room assignment impracticable because she


6 Miller's allegations with respect to the "long gun" do not create an adequate
dispute of material fact to justify the inference that she was discriminated
against on the basis of her gender. Indeed, Miller does not challenge the
contention that the department had only four long guns t D distribute among
fifteen to eighteen members of the SRT. She further conced es that she lost a
shoot-out for a weapon to Bobby Gault. Though she did all age that the Gault
shoot-out was for a different weapon, and that Defendants "j ast decided to give
him the M-4 as well," she ultimately equivocated on this issjie, noting "[tjhere
could have been" a competition for the M-4, but that she did not remember,
Ultimately, Miller's contentions on this issue simply do not create an adequate
dispute of material fact such that a reasonable jury coul({i                 conclude   she   was
discriminated against on the        basis   of    race    with    respe zt    to   Defendants'
distribution of long guns.


                                            49
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 50 of 67




struggled to find someone to work with her in the evidence room in

accordance     with   department      policy.       Though    Defer dants      criticize


Miller for having not put forth diligent effort—or having outright

declined—to complete these assignments, they faijl to provide an

acceptable explanation for why Miller was chosen t|o complete these

difficult tasks in the first place.

      Next,    Miller     contends that,         as    an   investigator, she         was

regularly     assigned      inferior      vehicles      to    thosfs     of    her   male

counterparts. Specifically, she contends that after the accident

with her Impala, she was assigned a marked patrol vehicle that

'would be considered the worst vehicle the department owns." Dkt.

No.   58-1    at   162.    She   argues     that,     after    havi ng    submitted     a

grievance, she received an unmarked Tahoe fitted w Lth a radio, she

never received a set of lights or sirens. She was also denied the

opportunity to drive a seized Audi vehicle despitje that her male

successor was ultimately given that vehicle.

      Defendants respond to Miller's allegations of discrimination

first by indicating         that Miller          received the 2007            patrol car

because there were no other fully-equipped vehicl4s available for
her use at the time. They further contend that Miller was not

assigned the Audi that she requested because How ard, her chief,

was   undecided    about    whether    to    sell     the   vehicle    and ultimately

used the vehicle for himself after shoulder surgerV. He thereafter

did not assign the Audi to Keith until Miller had given her notice



                                            50
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 51 of 67



of intent to leave. These explanations are in disp ate. Contrary to

Defendants' contention.            Miller alleges that the department did

have   a   Tahoe   or   Suburban   that   would   have   been   mc re   suitable for


her use at the time she             was driving the 2007 ]Datrol car. She

further contends that Keith had been assigned thp Audi prior to

her having given notice of her intent to leave.

       Finally,     Miller    alleges     that    she    was    d4prived     of   the

opportunity to fully participate in K-9 training because of her

gender. Defendants evidence on this point is largely unchallenged.

Indeed, Miller concedes that the DPD only retains large dog-bite

suits and she could not specifically identify anyone at the DPD of

her stature that was permitted to wear the suits. Nevertheless,

she    does introduce evidence that Howard at some                 point told her

that she was not to wear the dog bite suit because ^'we take care

of our     women." Dkt. No.        58-1 at 163. This at least raises the

inference that Howard's stated reason for barrin g her from K-9

training—that she was too small—was merely pretext

       In the aggregate, these instances tend to sh D w a pattern of

behavior that, viewed in a light most favorable t o Miller, could

cause a reasonable jury to conclude that she wa 3 discriminated

against on the basis of gender. Accordingly, the Court                    finds that


Miller has established a prima facie case of gender                 discrimination


under Title VII.




                                          51
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 52 of 67



     B. Non-Discriminatory Reason

       Because Miller has established a prima facie zase, the burden

shifts to Defendants to provide a non-discriminktory basis for

their adverse employment actions. The burden on the Defendant here

is ^'exceedingly light," requiring only that they provide "a clear

and reasonably specific non-discriminatory basis :^or its actions.
. ." Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769-70

(11th Cir. 2005) (internal quotations omitted).

       First,      Defendants    argue     that   Miller   was    n ot    promoted      to

Corporal along with Turner and Creswell because of                    the nature of


her    role   as    an   investigator.      Specifically,     the y      contend   that

Miller's promotion to Corporal would not have entitled her to an

increase in pay because the city manager at that time had barred

all pay raises unless they were tied to a promotion to the rank of

Sergeant or higher. Accordingly, they argue that promoting Miller

to    Corporal      would   have   only     given   her    more   authority        as    a

supervisor, but that this promotion would have been futile because

Miller did not have anyone to supervise at that time.

       Second,      Defendants     argue    that    Roundtree     cind    Keith    were

entitled to more pay at the beginning of the tenu]re                     with the DPD


because they had significantly more law enforcement experience

than Miller had at the time that she started. While; Miller did not

have any specific law enforcement experience when she began as a

patrol officer, according to an affidavit from Ho ward, Roundtree



                                           52
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 53 of 67



and    Keith    had    ten   and    twenty-five    years    of    law    enforcement

experience, respectively. Accordingly, during tl:)eir time at the

DPD, Roundtree made $15.91 per hour and Keith ma de $18 per hour,

Despite the existence of factual disputes, the C ourt                    finds based


on    these     contentions        that   Defendants       have    provided     non-

discriminatory reasons for their actions against                  Miller.


     C. Pretext


       At the final stage in the framework, the bu rden shifts back

to Plaintiff to show that Defendants' proffered reisons are pretext

for discrimination. ""'The inquiry into pretext requ.ires [the Court]

to determine whether, in view of all the evidence, ^the plaintiff

has    cast    doubt   on    the   defendant's    proffered      nondiscriminatory

reasons sufficient to allow           a reasonable factfin<ier to determine


that the defendant's proffered legitimate reasor s were not what

actually motivated its conduct.'" Webb                v.    Int'1 Bus.      Machines


Corp., 458 F. App'x 871, 876 (11th Cir. 2012) (qu oting Silvera v.

Orange Cnty. Sch. Ed., 244 F.3d 1253, 1258 (11th Cir.2001)). ''To

show pretext, [an employee] must demonstrate                     ^?uch   weaknesses,

implausibilities,              inconsistencies,            incoh^rencies,         or

contradictions in the employer's proffered legitimate                    reasons for


its action that a reasonable factfinder could find them unworthy


of credence.'" Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1265 (11th Cir. 2010). "The evidence of pre text may include




                                          53
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 54 of 67



. . . the same evidence offered initially to establish the prima

facie case." Wilson, 376 F.3d 1079, 1088 (11th Ci r. 2004).

        Here, Plaintiff has presented sufficient evidence to create

a genuine dispute of material fact such that a reasonable jury

could conclude that Defendants' proffered reasons for the adverse

actions     suffered    by    Miller       were "not    what   actlually motivated

[their] conduct." Webb, 458 F. App'x at 876. First, with respect

to   her   failure     to    promote   claim.      Miller     disputes     Defendants'

contention that promoting her to corporal would have been futile

by   noting   that     the    promotion       would    have    enti tied     her     to   a


supervisory role over at least two DPD employees—(^hris Parker and

Frank    Williams—over       whom    she   did   not   otherwise     have authority.

Though     Defendants       allege that      Miller    would   not    have    had    this


supervisory authority as a Corporal, her testimor y on this point

creates material dispute of fact. Based on the evidence presented,

a reasonable fact-finder could find that Defendant s stated reason


for failing to promote              Miller at the same time           as   Turner     and


Creswell was pretext, and that Defendants instea d chose to pass

over Miller for the promotion because of her sex

      Second, Miller alleges, with regard to her paj/ discrimination

claim,     that,    despite     having      less   experience      phan      Keith    and

Roundtree,    she    had more       education than       any of      her   colleagues,

Specifically, Miller testified that she "didn't know of anybody

else" that had a Master's Degree in criminal justice. Dkt. No. 58-



                                            54
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 55 of 67



1 at 72. Though it is not clear whether Miller is; suggesting that

she was more well-educated than others in the CI D              or than anyone

in the entire DBD, Miller at least seems to suggesit—and Defendants

do    not   dispute—that    she    had   more    education     than    Keith   and


Roundtree, who were both paid more than her for equal, and perhaps

less, work. Though Miller's education is not a di:spositive factor

that necessarily rendered her more qualified than her predecessor

and successor, each whom had more experience, a reasonably jury

could find, based on all the facts presented, that the DPD paid

her less not because her colleagues had more experd.ence, but rather

because she was a woman. Accordingly, the Court f;inds that Miller

has satisfied her burden of showing a material diispute of fact as

to whether the stated reasons for Defendants' ad verse                 employment

actions against her were pretext. Therefore, Defejndants                motion to


dismiss     her   Title    VII    action      with   respect   to     her   gender

discrimination claims is DENIED.


     IV. Miller's Retaliation Claims under 42 U.S.cl § 2000e et seq.
       In Count III, Miller alleges that Defendants retaliated
against her for opposing practices made unlawful ander Title VII.

To state a prima facie case for retaliation, a plaintiff                must show


^'(1) that she engaged in protected activity undeh Title VII; (2)

that she suffered a materially adverse action; an(i (3) that there

was a causal connection between the two events." Manley v. Dekalb

County, 587 Fed. App'x 507, 512 (11th Cir. 201^1). As with the



                                         55
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 56 of 67



burden shifting paradigm to state a claim of discrimination under

Title   VII,    after    a     plaintiff     states       a    prima   facie     case   for


retaliation,     the    burden    shifts      to    the       defendan t    to   proffer   a

legitimate,     non-discriminatory           reason       for    the   adverse     action.


Hankins v. Airways, Inc., 237 Fed. App'x 513, 519 (11th Cir. 2007).

The burden then shifts back to the plaintiff to ^how this stated

reason was pretext. Id.

  A. Prima Facie Case


     As a threshold matter, it is important to identify which

activity that Miller deemed retaliatory for purposbs of Title VII.

According to Miller, Defendants first retaliated by ^'punish[ing]

her for not participating in the racist requiremerjit that she call
any time she was in a vehicle with Robinson." Dktd. No. 60 at 21.

Specifically,         Miller     alleges          that    she      received       ''written

discipline, verbal discipline, and was demoted                         lo patrol." Id.

However,   retaliation         claims,     by     definition,       require      that   the

plaintiff have expressed some opposition to allegedly unlawful

activity under Title VII. See Hammonds v. Jackso n. No. l:13-cv-

711, 2015 U.S. Dist. LEXIS 183808, at *43-44 (N.D. Ga. March 16,

2016)("Title VII prohibits an employer from retaliating against an

employee because (1) she has 'opposed' a practice                          that Title VII


forbids    or   (2)     has    'made   a     charge,      testified         assisted,      or

participated     in'     a    Title    VII      'investigation,        proceeding,         or

hearing.'") (quoting 42 U.S.C. § 2000e-3(a)). Here                         Miller has not




                                             56
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 57 of 67



introduced any evidence that Alexander's directive barring Miller

and Robinson from riding in the same vehicle—or disciplinary acts

taken    in    response   to     her   violation     of   that       directive—was   in


response to her having opposed some discriminatoi'y act. Instead,

Miller did not notify anyone at DPD that she viewep that directive

as   unlawful     until   at    least     February   2016,      at    which   time   she


requested an ^'Equal Employment Opportunity Complaint."                       Dkt.   No.


58-1 at 155. However, this was at least nine months                   after Alexander


first issued the directive. Accordingly, the Court finds that any

adverse action Defendants took against Miller with respect to her

relationship       with        Robinson     was    not     in        retaliation     for

discriminatory acts she opposed under Title VII.

      Alternatively, Miller contends that                  Defendants retaliated

against her by threatening her with adverse action if she did not

withdraw her February 2016 EEOC charge and thereaiter mislead her

about the nature of her retirement plan, such that, her plan would

no longer vest. Because these acts took place after Miller had

filed her first EEOC charge. Defendants were clearly on notice

that Miller opposed certain DPD practices as unlav ful under Title

VII. However, Defendants argue that these acts ne vertheless fail

to establish a prima facie case of retaliation because they were

not materially adverse actions.

        In    contrast    to    showing    that    an     employme nt     action     was


materially adverse for purposes of a disparate trec.tment claim, to



                                           57
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 58 of 67



establish a materially adverse action in a retaliation claim, the

plaintiff need only show that the act ^'might nave dissuaded a

reasonable      worker     from    making ■ or       supporting           a     charge    of

discrimination." Manley, 587 Fed. App'x at 512 (qi: oting Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 {2C 06)). Defendants

cite to Gant v. Miami-Dade Cty water & Swere Pep't, 636 F. App'x

462 (11th     Cir.   2015)   for    the    proposition        that    admonishing         an

employee for having filed an EEOC charge is nc t sufficient to

constitute an adverse retaliatory action under Tit le VII. In Gant,

the plaintiff's supervisor summoned the plaintiff into his office

after he had filed an EEOC charge and ^'angrily told him to do

Mamage control' and apologize to the people who h e                    had accused of


discrimination." Gant, 636 F. App'x at 464. The court found, based

on these facts, that a reasonable employee woulc                      not '^have         been


dissuaded from pressing a charge of discriminatior                    if he had known


in advance that his supervisor would tell him                        to       withdraw   the


charge or would seek an apology." Id. at 469.

      Gant,    however, is distinguishable.             First,       in finding that

there was no retaliation, the court relied, at least in part, on

the   fact    that   the   evidence   in       the   record    on    this       issue     was


^^limited." Id. In contrast, the record in this case is replete

with examples of direct or implied threats that                      Defendants      would


take adverse action against Miller if she did nbt withdraw her

EEOC charge. Miller introduced evidence of these threats not only



                                          58
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 59 of 67



through her own testimony, but also through recorc.ed conversations

between herself and Defendants, which have been transcribed and

are incorporated into to the record. Specifically, Miller alleges

that during the meeting on March 31, 2016, Davis               told her that if


she put himself, Alexander, and Howard ''up on the spot" that they

would have to "fire back." Dkt. No. 61-2 at 29. St e also testified


that in a separate meeting, Davis told her that                he was going to

go around the entire department and have everybddy else write a

statement contradicting what [she] said at [her] grievance and

. . . would have to get [the] GBI involved and . . . negate what

[she] was saying." Dkt. No. 58-1 at 100. Miller Bventually began

to fear that "if [Davis] could get everybody else in the department

to write a statement contradicting what [she] said              then. . . [she]

could potentially be facing criminal charges with the GBI, losing

[her] job and losing [her] certification." Id. at               103.


      Furthermore,      unlike   the    supervisor    in   Gant        who   merely

demanded   that   the   plaintiff      apologize   for   his    accusations     of


discrimination. Miller alleges specific threats tc not only damage

her career, but potentially subject her to crimina1 penalties. The

court finds that these threats, if proven to have been made, would

be   sufficient   to   "dissuade   a   reasonable    worker     from making     or

supporting a charge of discrimination." Gant, 636 Fed. App'x at

469 (quoting Burlington, 548 U.S. at 68).




                                       59
Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 60 of 67



       The Court cannot find, however, that the            A pparently false

statement by Howard that Miller could remain at tV.e DPD as a part-

time officer was a deliberate effort to retaliate against her for

having filed an EEOC charge. By that time, Mill^r             had   withdrawn


her original charge and applied for a different p osition            with the


school board. Though Howard did mislead Miller by telling her that

she could work part-time at the DPD until her re birement vested,

there is no evidence that he did so with the ini:ent to deceive.

Instead, it seems that Howard simply misunderstood the nature of

the city's retirement scheme. Miller concedes t|]hat            after    Davis


consulted with the city attorney, he acknowledged          Howard's mistake


to Miller and offered to let her return to the DPID as a full-time

patrol officer.

       In an apparent effort to suggest that Davis lied about part-

time employees not being able to accrue credit to ward retirement.

Miller points to deposition testimony from Howard to the effect

that male    employees    were   allowed   to   work   part -time   as   patrol

officers. However, this does not establish that DPD employees could

accrue retirement credit in part-time positions, If anything, the

statement   tends    to   justify   Howard's    original   misunderstanding

because if Howard was aware that patrol officers worked part-time

at the DPD, he may have mistakenly believed that those officers

were    accruing    credit   toward   retirement.      Furt tiermore.    Miller

contends that she had discussed her plans with th = city clerk who



                                      60
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 61 of 67



^'said that [she] had to work so many hours." Dkt. No. 58-1 at 120-

21. However, this vague description of Miller's c Dnversation with

a city clerk does not support an allegation that C avis lied to her

about not being able to accrue credit toward reti cement as a part

time employee, nor does it undermine the content.ion that Howard

misunderstood the nature of the city's retirement system.

       Finally, Miller seems to argue that Davis's ■cefusal to allow

Miller to return to the CID was retaliatory. Howeve r, this argument

simply defies common sense. By the time Davis ma de the offer to

let    her   return     as     a    patrol    officer.        Miller      had      accepted    the

position at the school board and the DPD had hired ler replacement,

It    is   reasonable     to       assume    that     the    DPD    could    not    accommodate


Miller as a full time CID employee by that time, i^ccordingly, the

Court finds that neither Davis's statement to Miller about working

part time,         nor his offer to allow her to return to patrol,                            were

retaliatory.

     B. Non-Discriminatory Reason

       Nevertheless,         because Miller has established a prima facie

case that Defendant's threatening statements to Md.ller constitute

adverse      employment      actions,        the     burden    shifts       to    Defendants    to

provide      a non-discriminatory basis                for these         sta tements.    First,


Defendants contend that Davis's first meeting with Miller began as

an    innocent      effort     to     consult        with    Miller      abo ut    whether     she


intended      to    pursue     the    EEOC    charge        after   an    EE DC    investigator



                                                61
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 62 of 67




called    him    in    June    2016 to    remind    him that the           city's response

would    be    due     shortly.    This    assertion,         however,       is    bellied      by

transcripts that show Davis met with Miller multip]e times as early

as     March      of     that      year.       Furthermore,          eve n        if     Davis's


characterization of why he first met with Miller was true, this

would not explain the allegedly threatening stateijnents.

       Alternatively, Defendants argue that the sta lements                             were not


threatening at all, but rather conditional statem^ints                             of fact. In


other words, Davis meant to suggest that if Millejr's allegations

of discrimination             were false, the        department ma.y             have to take

adverse action against her. Though this char^cterization                                        is


disputed,       it     would,     if   proven       true,      provide       a     valid      non-


discriminatory basis for the Davis's statements.

     C. Pretext


        Miller    has    satisfied       her    burden    to   show    that        Defendants'


proffered reason for the allegedly threatening                             statements         were


pretext. As noted above. Miller has pointed to a several examples

of statements that would have reasonably caused her to believe

that Defendants would solicit false statements from DPD personnel

contradicting          Miller's    claims      of   discrimination           and       use   those


statements       to    take     criminal       action    against      Miller.          At    best.

Defendants       point    to    testimony       from     Miller      that:    she      was    ^^not

worried" about these            threats    because      she    had   not     made any false

statements. See Dkt. No. 58-1 at 102. This cherry -picked section



                                               62
    Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 63 of 67




from Miller's testimony is misleading. Indeed, vjhile Miller did

state that she told Davis she was ^'not worried" aiDOUt his threats

to     obtain      contradictory     statements,       she   also       specifically

testified that she ''felt like the whole department was trying to

falsify everything [she] was saying. Like they w^re                   all going to

come together and say this isn't happening and                  she's   just making

this up. . ." Id. at 100. Construing the facts in favor of Miller,

a    reasonable     jury   could    believe    that,   though   ij^iller may have
postured      as    unphased   by    Davis's    threats,     she    was    genuinely

concerned that Defendants would take draconian m^asures                     to prove

her claims false. Accordingly, Defendants motion with respect to

Miller's retaliation claim under Title VII is DEN ;ed.


     V.    Qualified Immunity

     As a final matter. Defendants contend that they are entitled to

qualified immunity for their alleged Title VII                     violations.    The


court will address this argument only as it cone erns                     those   acts


that it has determined to be adverse employment ac:ions. Qualified

immunity grants "complete protection for governmen|t                officials sued


in their individual capacities if their conduct does not violate

clearly established statutory or constitutional r ghts of which a

reasonable person would have known." Vinyard v. Wilson, 311 F.3d

1340, 1346 (11th Cir. 2002). The Eleventh Circuit} has summarized

the qualified immunity framework as follows:




                                         63
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 64 of 67




     To   establish   the   defense   of   qualified   imir unity, the
     burden is first on the defendant to establij)h that the
     allegedly unconstitutional conduct occurred w hile he was
     acting within the scope of his discretionary authority,
     If, and only if, the defendant does that will the burden
     shift to the plaintiff to establish that th^            defendant
     violated clearly established law.

Estate of Cumminqs v.       Davenport, 906 F.3d 934, 940        {11th    Cir.

2018), petition for cert, filed.. No. 18-1191 {U.S. Mar. 3, 2019).

The Plaintiff's burden is divided into a two-step inquiry.             First,

the court must ask whether the plaintiff s alleg^tions,              if true,

establish the violation of a constitutional or statt utory right. If

a constitutional or statutory right would have bee a violated under

the plaintiff's version of the facts, the next step is to ask

whether the right was clearly established." Bogle V. McClure, 332

F.3d 1347, 1355 (11th Cir. 2003) (citations omit ted). The Court

has discretion to analyze these two-steps in eithe r         order. Pearson


V. Callahan, 555 U.S. 223, 236 (2009).

     Here,   neither    party    raises    any   dispute     about    whether


Defendants' actions were part of their discretic »nary authority,

nor do they question        whether Miller's allegations establish a

violation of a statutory right. Instead, the only question before

the Court is whether the statutory rights Defer(dants allegedly

violated under Title VII were ^^clearly establish ed." Bogle, 332

F.3d at 1355. As a general matter, there can be         no   doubt that the


right to be free from gender discrimination and recaliation            in the


workplace is clearly established under Title VII. '^^However, the



                                      64
    Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 65 of 67




clearly established prong of the qualified immuni :y analysis asks

the question in light of the specific context of                         he case, not as

a broad general proposition." Rioux v. City of A'tlanta, 520 F.3d

1269, 1283 (11th Cir. 2008) (internal quotation mar ks and citations

omitted). """We         therefore    turn   to an       examination       of   whether      the


defendant's        conduct    was     nonetheless        objectively       reasonable        in


light of that [Equal Protection] right." Id. (inlj:ernal                            quotation

marks     and     citations   omitted).      It    is    under     thi     more      specific

inquiry that the Court turns to the rule set out in Foy V. Holston,

94    F.3d    1528,     1534-35     (11th   Cir.    1996).    In    Fo , the        Eleventh

Circuit recognized that '"state officials can be motivated, in part,

by a dislike or hostility toward a certain protectsd class to which

a    citizen      belongs    and    still    act    lawfully,        Id.       at   1534.    It


explained         further   that    "state     officials      act     1 awfully      despite

having discriminatory intent, where the record shows they would

have acted as they, in fact, did act even if :hey had lacked

discriminatory           intent."    Id.    Thus,       the   court      concluded       that


"[ujnless it, as a legal matter, is plain under                     the    specific facts

and circumstances of the case that the defendant's conduct—despite


his having adequate lawful reasons to support                            the   act—was      the


result       of   his    unlawful    motive,      the    defendant       is    entitled     to


[qualified] immunity." Id. at 1535. The Eleventh Circuit has since

explained that a "defendant is entitled to qualifie d immunity under

the    Foy    rationale only         where, among other            thir gs, the       record



                                             65
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 66 of 67




indisputably establishes that the defendant in face was motivated.

at least in part, by lawful considerations." Bogle, 332 F.3d at

1356 (quoting Stanley v. City of Dalton, 219 F.3d 1280, 1296 (11th

Cir. 2000)); see also. Ham v. City of Atlanta, 3£6 F. App'x 899,

905-07 (11th     Cir. 2010) (denying qualified imm\mity where the

record did not indisputably show that defendants were motivated at

least in    part by lawful considerations); Mitchell v.                    City of

Jacksonville, 734 F. App'x 649, 651 (11th Cir. 20!.8) (same).

     Here, the Court simply cannot conclude that 1j:he adverse acts

Defendant   is    alleged    to      have     taken    against     Plaintiff     were


indisputably     motivated      by   lawful       consideration s.     First,    with

respect to Miller's wage discrimination claim, defendants' only

lawful explanation for having paid Keith and Roundtree at a higher

rate than Miller was that the two had more expedience. However,
they do not dispute Miller's contention that had more education,

Though it is certainly possible that                  Defendants    were   at   least


partly motivated     to   pay    Keith      and   Roundtree   at   a   higher    rate

because of their experience, it is also possible. construing the

evidence in a light most favorable to Miller, thalf this rationale

was only pretext for assigning Miller lower wages| because of her

gender.

     Second, Defendants attribute their failure tcj> promote Miller

to Corporal at the same time as other male cowojqkers largely to

the fact that Miller would not have had any kdditional work


                                         66
 Case 2:17-cv-00144-LGW-BWC Document 65 Filed 11/05/19 Page 67 of 67




responsibilities at the CID in that position. Mi ller                      introduces


evidence calling this rationale into question by identifying two

specific individuals          over   whom    she    would   have   had     additional


supervisory    authority       in    her    position   as    Corporal.       As    such,

Defendants    only    non-discriminatory           explanation     for     failing      to

promote Miller is also in dispute.

     Finally, Defendants' only plausible explanati on for allegedly

threatening Miller with a criminal investigation                   if she        did    not


drop her first EEOC charge             was that statements          made     were       not


intended as threats. However, based on the evidenc 3 in the record,

a reasonably jury could reach the opposite conclus Lon with respect

to how those statements could be interpreted. P. ccordingly, the

Court finds that Defendants are not entitled to qua Lified immunity.

                                     CONCLUSION


     Defendants'      motion    for    summary judgment,         d kt.     no.    53,   is

GRANTED In part: and DENIED in par^.             It is GRANTED with respect to

Plaintiff's race discrimination claims under 42 U ,S.C. § 2000e at


seq, and 42 U.S.C. § 1981; it is DENIED as to Plaintiff's gender

discrimination       claims    and    retaliation      claims    i: nder    42    U.S.C.


§ 2000e at seq,




                                    —/n         HON. LISA GODBEY WOOD, JUDGE
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN    DISTRICT OF GEORGIA




                                           67
